DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group A ,  Claims 1-4, drawn to  an unmanned aerial robot, determining 
 a landing station for landing based on the first pattern captured by a camera sensor, controlling a transceiver to transmit a radio signal that indicates the landing station to open the station cover, and performing the precision landing at the landing station based on the second pattern of the landing station.
 
Group B,  Claims 5-16, drawn to a unmanned aerial robot, capturing a station identifier (ID) and a pattern ID of a landing pattern;  transmitting a radio signal; 
 receiving an uplink (UL) grant and a downlink (DL) grant;   transmitting, to a base station, a first signal requesting station information related to a landing based on the UL grant; receiving, from the base station, a response signal including the station 

Group C, Claims 17-24, drawn to a method for landing of an unmanned aerial 
robot, comprisingBIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/EHC/tttApplication No.: NEWDocket No.: 1630-1881PUSl,Page 6 of 8 transmitting  a first signal requesting station information related to the landing based on an uplink (UL) grant; receiving, a response signal including a station identifier (ID)  based on a downlink (DL) grant, determining a landing station based on the station ID; moving to the landing station; checking landing  possibility; and transmitting a second signal requesting to open a cover of the landing station.


Group D, Claims 25-27, drawn to a method for  landing an unmanned aerial robot comprising: capturing a first pattern  marked on a station cover and being used for a station identification; determining a landing station based on the captured the first pattern; transmitting a radio signal to landing station to open the station cover; capturing a second pattern of the landing station; and performing landing based on the captured second pattern.




3.	The invention listed as groups A to D  do not relate to a single general inventive concept under PCT Rule 13.1 because , under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The groups listed above are not within the permitted combination of different categories of inventions. That is one apparatus and one process.  The group contains : Two different  apparatus’  and two different processes. As set forth in the form PCT/ISA/210, there is no special technical feature that defines a contribution over the prior art ( see KR 10-1843147 B1)

4.	Applicant is required , in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is  finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claim subsequently added. An argument that a claim is allowable the that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance  of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  If  Claims are added after the election, applicant must indicate which are readable upon elected species. See MPEP § 809.02(a).  
5.	Applicant is advised  that the reply to this requirement to be completed must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663